DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowable 
2.	Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	Kawase et al.  (US 6,134,251) is cited as closest pertinent prior art.
	With respect to claim 1, Kawase et al.’251 shows and discloses a semiconductor laser (Fig 1a/b, 4a/b) comprising: a first mirror layer (Fig 1a/b, 4a/b: a first mirror 11); a second mirror layer (Fig 1a,b: a second mirror 12); an active layer disposed between the first mirror layer and the second mirror layer (Fig 1a/b, 4a/b: an active 13 between first 11 and second mirror 12); a current confinement layer disposed between the first mirror layer and the second mirror layer (Fig 4a/b: a current confinement layer 40 between first and second layer); a first region  and the second region (Fig 1a/b, 4a/b: 19, 41 distortion addition section as the first and second region); wherein the first mirror layer, the second mirror layer, the active layer, the current confinement layer, the first region, and the second region constitute a laminated body, in a plan view (Fig 1a/b, 4a/b: laminated body of first mirror, the active, current confinement layer, the first region and second region constitute a laminated body).  
	The reference fail to teach the first region provided continuously with the first mirror layer and including a plurality of first oxidized layers; and the second region provided continuously with the second mirror layer and including a plurality of second oxidized layers;  the laminated body includes a first part including the first region and the second region, a second 
	Similarly with respect to claim 8, Kawase et al.’251 shows and discloses a semiconductor laser includes a first mirror layer, a second mirror layer, an active layer disposed between the first mirror layer and the second mirror layer, a current confinement layer disposed between the first mirror layer and the second mirror layer (Fig 1a/b, 4a/b: an active 13, and current confinement layer 40 between first 11 and second mirror 12).  Even though, Kaneko et al. (WO ‘043) discloses of the atom and the distortion adding portion/first and second portions made of metal ((Fig 1a/b, 4a/b: 19, 41 distortion addition section/first and second region; Col 5: 15-20; Claim 3, 10); wherein the first mirror layer, the second mirror layer, the active layer, the current confinement layer, the first region, and the second region constitute a laminated body, in a plan view, and the laminated body includes a first part including the first region and the second region, (Fig 1a/b, 4a/b: laminated body of first mirror, the active, current confinement layer, the first region and second region constitute a laminated body).  However, the reference fail to teach an atomic oscillator where an atom cell irradiated with light emitted from the semiconductor laser and containing alkali metal atoms; and a light receiving element that detects intensity of light transmitted through the atom cell and outputs a detection signal; a first region provided continuously with the first mirror layer and including a plurality of first oxidized layers, and a 
The references fail to disclose the structural and functional arrangement required, and it would not have been obvious to one having ordinary skill in the art to modify the device as cited.
Claims 2-7 are also allowable as they directly depend on claim 1.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
				COMMUNICATION
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-1948.  The examiner can normally be reached on M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN N NGUYEN/Primary Examiner, Art Unit 2828